         Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 1 of 26




 1 MARCOS D. SASSO (SBN 228905)
   sassom@ballardspahr.com
 2 BALLARD SPAHR LLP
   2029 Century Park East, Suite 800
 3 Los Angeles, CA 90067-2909
   Telephone: 424.204.4400
 4 Facsimile: 424.204.4350
 5 Attorneys for Defendant
      CITIBANK, N.A.
 6
 7
 8
 9                              UNITED STATES DISTRICT COURT

10                           NORTHERN DISTRICT OF CALIFORNIA

11
12 LINDA WEI,                                     CASE NO. 5:19-cv-06523

13                         Plaintiff,
                                                  NOTICE OF REMOVAL
14            v.
                                                  (Pursuant to 28 U.S.C. § 1331 – Federal
15 CITIBANK, N.A.                                 Question)

16                         Defendant.

17
18
19
20
21
22
23
24
25
26
27
28
     DMWEST #38273100 v1
                                        NOTICE OF REMOVAL
         Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 2 of 26




 1 TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
 2 CALIFORNIA:
 3            PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. Sections 1331, 1441(a), and

 4 1446, defendant Citibank, N.A. (“Citibank”) hereby removes the action entitled Linda Wei v.
 5 Citibank, N.A., Superior Court of the State of California for the County of Santa Clara, Case No.
 6 19CV354062 (the “Action”), to the United States District Court for the Northern District of
 7 California on the following grounds:
 8            1.       Removal Is Timely. The Complaint was received and served on Citibank on

 9 September 10, 2018. Citibank has timely filed this Notice of Removal pursuant to 28 U.S.C. §
10 1446(b) because it has filed it within 30 days of receipt and service of the Complaint, and within
11 one year after “commencement of the action” in state court. Pursuant to 28 U.S.C. § 1446(a),
12 true and correct copies of all process and pleadings in the Action and received by Citibank are
13 attached as Exhibit A. On October 10, 2019, Citibank filed its Answer and Affirmative Defenses
14 in the Action. A copy of the Answer is attached hereto as Exhibit B.
15            2.       This Court Has Removal Jurisdiction Over This Action. The Action is a civil

16 action of which this Court has original jurisdiction under 28 U.S.C. § 1331 and is one that
17 Citibank may remove to this Court pursuant to the provisions of 28 U.S.C. § 1441(b) in that
18 Plaintiff alleges violations of the federal Telephone Consumer Protection Act, 47 U.S.C. § 227,
19 et seq. (the “TCPA”) (see Compl., ¶ ¶ 21-25), a claim that is created by, and arises under, federal
20 law. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 748 (2012) (holding that the TCPA's
21 permissive grant of jurisdiction to state courts does not deprive the United States district courts
22 of federal-question jurisdiction over private TCPA suits, and that a TCPA claim, “in 28 U.S.C. §
23 1331’s words, plainly ‘aris [es] under’ the ‘laws ... of the United States’”). To the extent any
24 other claims in the Action arise under state law, including the California Rosenthal Fair Debt
25 Collection Practices Act, Cal. Civ. Code § 1788, et seq., and California Identity Theft Act, Cal.
26 Civ. Code § 1798.92, et seq., supplemental jurisdiction over such claims exists pursuant to 28
27 U.S.C. §§ 1367 and 1441(c).
28
     DMWEST #38273100 v1
                                           NOTICE OF REMOVAL
         Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 3 of 26



 1            3.       Proper Jurisdiction. This Court is the proper district court for removal because

 2 the Superior Court of the State of California for the County of Santa Clara is located within the
 3 United States District Court for the Northern District of California.
 4            4.       Notice Has Been Effected. Citibank concurrently is filing a copy of this Notice of

 5 Removal of Action with the Superior Court of the State of California for the County of Santa
 6 Clara. Citibank will concurrently serve Plaintiff with copies of this Notice of Removal and the
 7 Notice filed in the Action.
 8 Dated: October 10, 2019                        BALLARD SPAHR, LLP
                                                  MARCOS D. SASSO
 9
10                                                By:     /s/ Marcos D. Sasso
                                                        Marcos D. Sasso
11
                                                        Attorneys for Defendant
12                                                       CITIBANK, N.A.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     DMWEST #38273100 v1                             2
                                            NOTICE OF REMOVAL
Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 4 of 26




                EXHIBIT A
                            Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 5 of 26
                                                                                                                                                     SUM-100
                      SUMMONS                                                                                             FOR COUR! USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                  (CITACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                           E-FILED
(AVISO AL DEMANDADO):                                                                                          8/26/2019 3:30 PM
 CITIBANK, N.A.,                                                                                               Clerk of Court
                                                                                                               Superior Court of CA,
YOU ARE BEING SUED BY PLAINTIFF:                                                                               County of Santa Clara
(LO ESTA DEMANDANDO EL DEMANDANTE):                                                                            19CV354062
 LINDA WEI,                                                                                                    Reviewed By: Yuet Lai
                                                                                                               Envelope: 3311507
  NOTICE! You have been sued. The count may decide against you without tour demo heart unless you respond vino 30 days. Read the information
  below.
     You nave 30 CALENDAR DAYS after this 'summons and iegal papers are served on you to The a written response at this court and have a cooy
  served on the plaintiff. A letter or phone call will not protect you Your written response must be in proper legal roar if you want the court to near your
  case There may be a court form that you can use for your response. You can rind these court forms and more information at the California Courts
  amine Belt-Help Center (4%4W courtintaca.govrselmetop your county iaw iorary. or tne courthouse nearest you it you cannot pay the sing tee ask
  the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by detour. ant your wages, money. and property
 may oe !alien without runner warning tan the court.
      There are other legal requirements. You may want to call an attorney right away. It you do not know an attorney, you may want to cal: ar attorney
 referral service. it you cannot afford an atbomey, you may be eligible for free lege! services from a nonprott legal services program. You can locate
  these nonprofit groups at the California. Legal Services Web site (www ianberairfornia orgn. the California Courts Online Selr-help Center
 (www oourtinfo ca goensellhelp•i, or by zontacting your local court or county bar association NOTE: The court has a statutory lien for waived fee' and
  costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the caw.
 ;AVISOI Lo hart demandado Si no responds Sofro de 30 alas. Is code puede declOir en so contra sin escughar su versOr Lea la InformaciOn a
 cantnuacion.
     bone 30 DIAS DE CALENDAR() drospuirs de gut le entreguen este Macron y papefes !pashas pant presenter one respuesta per escrito en este
 torte y hacer quo se entnegue tins copia al den-andante Una °arta o una tamed& relefanica no /o pnotegen Su respuesta poi escrito time (71tie ester
 en fermata legal correct° sr desea quo procesen su caso en la code Es pcsible que hays rm Formulario que usteo coeds usai pare su respuesta.
 Puede encontrai estos formularios de la corte y mss rforrnaciOn en el Centro de Ayuda de las Cores de California (www.sucorle ca.gow) en is
 bibliotsca de /eyes de su condado o en la Wile [We le quede mas cerca SI no puede pager la cuota de prose ntac'On. Aida al secreted° le la COMe
 quo le de on tonnularro de exencrOn de page de coots& Si no presenter su respuesta a tempo, puede perder case go- rcumphneento y cora a
 padre guitar so sueldo, dinem y banes sr mils advertenca
    Play °hos requisites regales. Es recurnendabfe que name a on abogado ipmediatamente Si no carrots a ur abogado. puede flamer a on servro de
 rernision a abogados. Si no puede pager a urn ategado, es postai true curpla con los requisites pare Waterer servats regales graturtos de on
 programa de services bagels* sin fines de lucro Puede encontrar estos grapes se' fines de lucre en el sift web de California Legal Services,
 rwww.lawheipcallforruaorm, en er Centro de AyUde de las Codes de Geirfcmia. (wvisy.sucorte.ca.gov)o poniOndose en contecto con la carte o el
 colegio de abogedos locales AMC Pot ley. la carte none derecho a reclamar les cuotas y los costos eren'os pot msconer urn gravamen SOble
            :scopetacoon de 570 006 C mss de valor ,ecttaa irradiant& on acuerdo o una .7.00CeSion de ad:naafi en UP CASO .Je derectio CVI Tien.-
 pager of gravamen do la cores antes de quo /a carte oucidii desechaf ai caso.
The name and address of the court is:                                                                          N -Mb t.
(Er nom/3re y direction de la torte es):     Downtown Superior Court                                                        19CV354062
 191 North First Street
 San Jose, CA 951 13
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nornbre, fa directiOn y el Minion) de telefono del abogado del demandante. o riot demandante cue no inane abogado, es)
 -lodd          Friedman. 21550 Oxnard St., Suite 780 Woodland Hills, CA 91367. 323-306-4234

DATE. 8/26/2019 3:30 PM                       Clerk of Court                  Cleric by       Yuet Lai                                                 Deputy
(Riche)                                                                       (Secretaria)                                                            (Ad)unto)
(For proof of service of the summons use Proof of Service of Summons (form POS-010) )
(Pala prueba de entrega de esta ciiation use el formulano Prouf of Service of Summons, (POS-0 M)).
                                     NOTICE TO THE PERSON SERVED: You are served
 [SG et)
                                     1 f- 1 as an individual detendan:
                                     2    I as the person sued under the fictitious name of (specify)


                                     3 LK       on behalf of (specify)       Citibank, N.A.
                                           under. DC      CCP 416 10 (corporation)                        In       CCP 416 80 (minor)
                                                  1       CCP 416 20 (defunct corporation)                L I      CCP 416 70 (consentatee)
                                                          CCP 416 40 (association or partnership)         pi       CCP 416 90 (authorized person)
                                                        other (specify)
                                     4 I        by personal delivery on (date).
                                                                                                                                                      Page 1 of 1
 row, Alacttc 'or Mandator,' Use
   ..oudua        of Celdunit
                                                                       SUMMONS                                                  ,Mao' -IA morenurp 4§ 4      XIS
                                                                                                                                                    :,,,,,tnto co gcv

                                                                                                                                         [Amer ran I Pei       or 1
                  Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 6 of 26
                                                                                E-FILED
                                                                                8/26/2019 3:30 PM
                                                                                Clerk of Court
     Todd M. Friedman (216752)                                                  Superior Court of CA,
     Adrian R. Bacon (280332)                                                   County of Santa Clara
     Law Offices of Todd M. Friedman, P.C.                                      19CV354062
 3
     21550 Oxnard St., Suite 780                                                Reviewed By: Yuet Lai
 4   Woodland Hills, CA 91367
     Phone: (323) 306-4234
     Fax: (866) 633-0228
 6   tfriedman@toddllaw.com
     abacon@toddflaw.com
     Attorneys for Plaintiff
 8

 9
                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
10
                             FOR THE COUNTY OF SANTA CLARA
                                  LIMITED JURISDICTION
11
                                                       Case No. 19CV354062
12

13
     LINDA WEI,                                        (Amount to Not Exceed 510,000)
14
     Plaintiff.                                                 1. Violation of Rosenthal Fair Debt
15
                                                                   Collection Practices Act
16           vs.                                                2. Violation of Telephone Consumer
                                                                   Protection Act
17   CITIBANK N. A.,                                            3. Violation of California Civil Code §
                                                                   1798.92. et seq.
18
     Defendant.
19

20

21
                                         I. INTRODUCTION
             I. This is an action for damages brought by an individual consumer for Defendant's

     violations of the Rosenthal Fair Debt Collection Practices Act. Cal Civ Code §1788, et seq.
24

25   (hereinafter - RFDCP.A1, which prohibits debt collectors from engaging in abusive, deceptive.

26   and unfair practices. .Ancillar   to the claims above. Plaintiff further alleges claims for
27
     Defendant's violations of the Telephone Consumer Protection Act.. 47 U.S.C. §227. et seq.
28
     (hereinafter "TCPA- ).



                                              Complaint -
                                                            I
                 Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 7 of 26



                                            II. PARTIES
 7
            2.       Plaintiff. LINDA WEI ("Plaintiff"). is a natural person residing in Santa Clara
 3
     County in the state of California. is a "debtor" as defined by Cal Civ ('ode §1788.2(h) and is a
 4

     "person" as defined by 47 1I.S.C. § 153 (10).

 6          1.       Furthermore. Plaintiff is a "debtor" as defined by the REDCPA. Cal. Civ. Code

 7   § 1788.2(h), and a "Victim of Identity Theft- as that term is defined by Cal. Civ. Code §

 8   1798.82(d).
 9          3.       At all relevant times herein. Defendant. CITIBANK N. A. ("Defendant") was a

10   company engaged. by use of the mails and telephone. in the business of collecting a debt from
II
     Plaintiff which qualifies as a "consumer debt," as defined by C'al Civ ('ode §1788.2(f).
12
     Defendant regularly attempts to collect debts alleged to he due to Defendant. and therefore is a
13

14
     "debt collector- as defined by the RFDCPA, Cal Civ Code §1788.2(c).               Defendant is a

15   "person" as defined by 47 U. C      153 101.

16
            4,       The above named Defendant, and its subsidiaries and agents. are collectively
17
     referred to as "Defendants.- The true names and capacities of the Defendants sued herein as
18
     DOE DEFENDANTS 1 through 10. inclusive. are currently unknown to Plaintiff who
19

20   therefore sues such Defendants by fictitious names. Each of the Defendants designated herein

21   as a DON is legally responsible tier the unlawful acts alleged herein. Plaintiff will seek leave of

     Court to amend the Complaint to reflect the true names and capacities of the DOE Defendants
23
     when such identities become known.
24

 S
            5.       Plaintiff is informed and believes that at all relevant times, each and every

26   Defendant was acting as an agent and/or employee of each of the other Defendants and was

27   acting within the course and scope of said agency and/or employment with the full knowledge
28
     and consent of each of the other Defendants. Plaintiff is informed and believes that each of the



                                                 Complaint -2
                    Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 8 of 26



      acts and/or omissions complained of herein was made known to. and ratified by. each of the
 2
      other Defendants.
 .3
                                         Ill. FACTUAL ALLEGATIONS
 4
               4.         At various and multiple times prior to the filing of the instant complaint.

 6    including within the one year preceding the filing of this complaint. Defendant contacted

 7    Plaintiff in an attempt to collect an alleged outstanding debt.

               5.         In or around February of 2018 through August of 2018, Defendant began
 9
      numerously contacting Plaintiff in attempting a collect a debt Plaintiff owed to Defendant.
 0

11             6.         This debt does not belong to Plaintiff Plaintiffs credit card was stolen while

12    she was out of the country. Plaintiff contacted defendant after she learned of fraudulent
13
      charges.
14
               7. Despite Plaintiffs efforts in disputing these charges. which included making phone
15
      calls, writing letters. and filing a police report. Defendant still closed Plaintiff's credit card
16

17    account and left her with a balance for the fraudulent changes.

I8             8.        Plaintiff requested for Defendant to stop contacting Plaintiff during one of the
19    initial calls from Defendant, thus revoking any prior express consent that had existed and

      terminating any established business relationship that had existed, as defined under 16 C.F.R.
21    310.4(b)(1)(iii)(B).
 2             q.        Defendant's calls often used a prerecorded or artificial voice.
23
               10.       Defendant used an "'automatic telephone dialing system            as defined by 47
24
      U.S.C.        227(a)( I), to place its repeated collection calls to Plaintiff seeking to collect the debt

      allegedly owed by Plaintiff.
26

27             1 1.      Defendant's calls constituted calls that were not for emergency purposes as

28    defined by 4 7 U.S('.       22 70kik.4).

               12.       On at least one occasion. Plaintiff told Defendant to stop calling her.


                                                       Complain' -   3
               Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 9 of 26



             13.      Despite this, Defendant did not cease to call Plaintiff

             14.      §1788.17 of the RFDCPA mandates that every debt collector collecting or
 3   attempting to collect a consumer debt shall comply with the provisions of Sections 1692h to
4    1692j, inclusive, of and shall he subject to the remedies in Section 1692k of Title 15 of the
 5   United States Code statutory regulations contained within the FDCPA, 15 11.5.0 §1692d. and
 6   §1692d(5).
 7           15.      Defendant's conduct violated the RFDCPA in multiple ways, including but not
 8
     limited to:
 9
                   a) Falsely representing the character, amount, or legal status of
10                    Plaintiffs debt, including... I§ 1692e(2)(A)):
11
                   b) Using false representations and deceptive practices in connection
12                    with collection of an alleged debt from Plaintiff including
                      (§ 1692e(10);
13

14
                   c) Collecting an amount from Plaintiff that is not expressly authorized by the
                      agreement creating the debt (§ 1692f(1)):
15
             16.      Defendant's conduct violated the TCPA by:
16

17                 a) using any automatic telephone dialing system or an artificial or pre-
                      recorded voice to any telephone number assigned to a paging service,
18
                      cellular telephone service, specialized mobile radio service. or other
19                    radio common carrier service. or any service for which the called part) is
                      charged for the call (47 tUSC §227(b)(A)(iii)).

             17.      As a result of the above violations of the FDCPA, RFDCPA. and TCPA,
21

     Plaintiff suffered and continues to suffer injury to Plaintiffs feelings, personal humiliation,

23   embarrassment, mental anguish and emotional distress, and Defendant is liable to Plaintiff for
24
     Plaintiffs actual damages, statutory damages. and costs and attorney's fees.
25
                              COUNT I: VIOLATION OF ROSENTHAL
26                           FAIR DEBT COLLECTION PRACTICES ACT
27
             18.      Plaintiff reincorporates by reference all of the preceding paragraphs.
28




                                                  Complaint - 4
                 Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 10 of 26



                19.   To the extent that Defendant's actions, counted above. violated the RFDCPA,

      those actions were done knowingly and willfully.
 3
                                          PRAYER FOR RELIEF
 4

                WHEREFORE. Plaintiff respectfully prays that judgment he entered against Defendant

 6    for the following:

                      A.      Actual damages:
 8                    B.      Statutory damages for willful and negligent violations:
 9
                      C.      Costs and reasonable attorney's fees.
10
                      D.      For such other and further relief as may be just and proper.
11
           COUNT II: VIOLATION OF TELEPHONE CONSUMER PROTECTION ACT
12
                20.   Plaintiff incorporates by reference all of the preceding paragraphs.
13
                21.   The foregoing acts and omissions of Defendant constitute numerous and
14
      multiple negligent violations of the TCPA. including but not limited to each and every one of
15
      the above cited provisions of 47 US(        227 et seq.
16
                22.   As a result of Defendant's negligent violations of 47 I                  - et seq..
17
      Plaintiff is entitled an award of $500.00 in statutory damages. for each and every violation.
18
      pursuant to 47 US.3'.    227(b)(3)(13).
19
                23.   The foregoing acts and omissions of Defendant constitute numerous and
21)
      multiple knowing and/or willful violations of the TCPA, including but not limited to each and
21
      every one of the above cited provisions of 4 -            )c 22 - et seq.
22
                24.   As a result of Defendant's knowing and/or willful violations of 4 7            227
      et seq., Plaintiff is entitled an award of $1.500.00 in statutory damages. for each and every
24
      violation, pursuant to 47           22 - (6)(3)(13) and 4 - U.S.C.     22 7(b)(3/(0.
25
                25.   Plaintiff is entitled to and seek injunctive relief prohibiting such conduct in the
26
      future.
27

25




                                                   Complaini -5
              Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 11 of 26



                                           PRAYER FOR RELIEF

            WHEREFORE. Plaintiff respectfully prays that judgment be entered against the
 3
     Defendant for the following:
 4

 5
                       A.      As a result of Defendant's negligent violations of 4' U.S.C. ,227(h)(1).

 6   Plaintiff is entitled to and requests $500 in statutory damages. for each and every violation,

 7   pursuant to 47 U.S.C. 227(h)(3)(13).
 8
                       B.     As a result of Defendant's willful and/or knowing violations of 47
 9
     §227(h)(I), Plaintiff is entitled to and requests treble damages. as provided by statute, up to
10

11   $1.500, for each and every violation, pursuant to 47 ILS.C. §227(h)(3)(8) and 47 U.S.C.

12   ,\\227(h)(3)0).
13
                              Any and all other relief that the Court deems just and proper.
Id
                                     COUNT III: VIOLATIONS OF
15                                  CAL. CIV. CODE 4 1798.92-1798.97
16
            1 . Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
17
                 though fully stated herein.
18
            2.         The foregoing acts and omissions constitute numerous and multiple violations of
19
     the Cal. Civ. Code § 1798.92, including but not limited to, each and every one of the above-
20
     cited provisions of Cal. Civ. Code § 1798.92.
21
            3.         As a result of each and every violation of Cal. Civ. Code § 1798.92. Plaintiff is
77
     entitled to any actual damages pursuant to Cal. Civ. Code § 1798.93(c)(5): statutory damages in
     an amount up to $30,000.00 pursuant to Cal. Civ. Code § 1798.93(0(6): costs pursuant to Cal.
24
     ('iv. Code § 1798.93(0(5), attorneys fees and costs pursuant to Cal. Civ. Code § 1798.93(e)(5)
25
     and any equitable relief the Court deems appropriate pursuant to Cal. Civ. ('ode §
26
     1798.93(0(5).
27   ///
28




                                                      'plaint - 6
               Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 12 of 26



                                        PRAYER FOR RELIEF

             WHEREFORE, Plaintiff respectfully prays that judgment he entered against Defendant
 3    for the following:
 4               A. Enter judgment against Defendant for all actual, punitive and other damages
                     which Plaintiffs are entitled:
                 13. Enter an order rescinding the transaction;
 6               C. Attorneys' fees; and
                 D. Grant other relief deemed just and appropriate.



 9
                       PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
 0

11

12                                        Respectfully submitted August 23. 2019

13

14
                                           By               _
15                                               Todd M. Friedman. Esq.
                                                 Law Offices of Todd M. Friedman. P.C.
16
                                                 Attorney for Plaintiff
17

Ift

19




21




23

24

25

26

27

25




                                                omplaint - 7
                           Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 13 of 26
             OR                                           andaddress)                                                               FOR COURT IISF ONLY
2TroRdNcir l\ P.rAiRedm
                      w.aresAqT. TgrftlYnagisT"'Ber""mber
  Law Officeg of Todd M. Friedman
  21550 Oxnard St., Suite 780
  woodland Hills. CA 91367                                                                                        Electronically Filed
         TELEPHONE NO  323-306-4234           FAX NO 866-633-0228                                                by Superior Court of CA,
 ATTORNEY FOR (Name) Plaintiff, Linda Wei

SUPERIOR COURT OF CALIFORNIA, COUNTYOF Santa Clara                                                               County of Santa Clara,
     STREET ADDRESS, 191 North First Street
                                                                                                                 on 8/26/2019 3:30 PM
     MAIL ING ADORES S 191 North First Street

    CITY AND ZIP CODE San Jose 95113
                                                                                                                 Reviewed By: Yuet Lai
        BRANCH NAME, Downtown Superior Court
                                                                                                                 Case #19CV354062
  CASE NAME                                                                                                      Envelope: 3311507
  Linda Wei v. Citibank, N A.
                                                                                                                   CASE NUMBER
      CIVIL CASE COVER SHEET                                       Complex Case Designation                                      19CV354062
       Unlimited    i  Limited
        (Amount                         (Amount                         Counter       I         Joinder




                                                                                            I
                                                                                                                    JUDGE
        demanded            demanded is          Filed with first appearance by defendant
        exceeds $25,000)    $25,000 or less)          (Cal. Rules of Court, rule 3 402)   DEPT

                               Items 1-6 below must be completed (see instructions on page 2)
    Check one box below for the case type that best describes this case:
    Auto Tort                                                Contract                                      Provisionally Complex Civil Litigation
              Auto (22)                                            Breach of contracUwarranty (06)         (Cal. Rules of Court, rules 3.400-3.403)
    n         Uninsured motorist (46)                              Rule 3.740 collections (09)                     Antitrust/Trade regulation (03)
    Other PIIPDIWD (Personal Injury/Property                       Other collections (09)                          Construction defect (10)
    Damage/Wrongful Death) Tort                                    Insurance coverage (18)                         Mass tort (40)
          Asbestos (04)                                                                                            Securities litigation (28)
                                                                   Other contract (37)
              Product liability (24)                         Real Property                                         Environmental/Toxic tort (30)
    ET Medical malpractice (45)                                    Eminent domain/Inverse                          Insurance coverage claims arising from the
              Other RURDNVID (23)                                  condemnation (14)                               above listed provisionally complex case
                                                                   Wrongful eviction (33)                          types (41)
    Non-PIIPD/WD (Other) Tort
              Business tort/unfair business practice (Of )         Other real property (26)                Enforcement of Judgment
    FTCivil rights (08)                                      Unlawful Detainer                                   Enforcement of judgment (20)
              Defamation (13)                                      Commercial (31)                         Miscellaneous Civil Complaint
              Fraud (16)                                           Residential (32)                              RICO (27)
              Intellectual property (19)                           Drugs (38)                                    Other complaint (not specified above) (42)
              Professional negligence (25)                   Judicial Review                               Miscellaneous Civil Petition
              Other non-PI/PDNVD tort (35)                         Asset forfeiture (05)
                                                                                                                 Partnership and corporate governance (21)
    Employment                                                     Petition re. arbitration award (11)
                                                                                                                 Other petition (not specified above) (43)
              Wrongful termination (36)                            Writ of mandate (02)
              Other employment (15)                          FT    Other judicial review (39)
2. This case U       is   [ J 1 is not     complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management.
     a.  LU       Large number of separately represented parties                 d. [Ti Large number of witnesses
     b. I-7       Extensive motion practice raising difficult or novel           e      Coordination with related actions pending in one or more courts
                  issues that will be time-consuming to resolve                         in other counties, states, or countries, or in a federal court
     c LI         Substantial amount of documentary evidence                     f      Substantial postjudgment judicial supervision

3. Remedies sought (check all that apply): a.L.1 I monetary                  b            nonmonetary declaratory or injunctive relief                 c 571punitive
4. Number of causes of action (specify): 3
5 This case          is    I    is not a class action suit.
6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date. August 23, 2019
Todd M. Friedman                                                                                    L          L
                                  (TYPE OR PRINT NAME)                                                    (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)

                                                                      NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
    under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220 ) Failure to file may result
    in sanctions
  • File this cover sheet in addition to any cover sheet required by local court rule.
  • If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                  Page I of 2
Form Adopter] for Mandatory Use                                                                                        Cal. Rules of Court roes 230, 3 220.3 400 3 403 3 740
  Judictai Cuunal of California
                                                             CIVIL CASE COVER SHEET                                            Ca: Standards yrJudicialAdministration s34 3.10
   CM-010 [Rev July I, 2007]                                                                                                                              nom poortinto ca goy
                             Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 14 of 26
                                                                                                                                     CM-010
        .       .   •             INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case If the case fits both a general and a more specific type of case listed in item 1.
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a cavil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following. (1) tort
damages, (2) punitive damages, (3) recovery of real property. (4) recovery of personal property. or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3 740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3 740
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex. or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                         CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                          Provisionally Complex Civil Litigation (Cal.
     Auto (22)—Personal Injury/Property            Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
         Damage/Wrongful Death                          Breach of Rental/Lease                         AntrtrusVTrade Regulation (03)
     Uninsured Motorist (46) (if the                        Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                            or wrongful eviction)                  Claims Involving Mass Tort (40)
         motorist claim subject to                      ContractANarranty Breach—Seller                Securities Litigation (28)
         arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                              Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                            Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                         Other Breath of ContractNVarranty                  case type listed above) (41)
Tort                                               Collections (e g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                      book accounts) (09)                            Enforcement of Judgment (20)
         Asbestos Property Damage                       Collection Case—Seller Plaintiff                   Abstract of Judgment (Out of
         Asbestos Personal injury/                      Other Promissory Note/Collections                       County)
                Wrongful Death                              Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or            Insurance Coverage (not provisionally                        domestic relations)
          toxic/environmental) (24)                     complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                           Auto Subrogation                                   Administrative Agency Award
         Medical Malpractice—                           Other Coverage                                        (not unpaid taxes)
                Physicians 8 Surgeons              Other Contract (37)                                     Petition/Certification of Entry of
         Other Professional Health Care                 Contractual Fraud                                     Judgment on Unpaid Taxes
                Malpractice                             Other Contract Dispute                             OtherCase
                                                                                                                  Enforcement of Judgment
     Other PI/PDA/VD (23)                       Real Property
         Premises Liability (e g., slip            Eminent Domain/Inverse                           Miscellaneous Civil Complaint
                and fall)                               Condemnation (14)                               RICO (27)
         Intentional Bodily Injury/PDNVD           Wrongful Eviction (33)                               Other Complaint (not specified
                (e.g., assault, vandalism)                                                                 above) (42)
                                                   Other Real Property (e.g., quiet title) (26)
         Intentional Infliction of                     Writ of Possession of Real Property                  Declaratory Relief Only
                Emotional Distress                                                                          Injunctive Relief Only (non-
                                                       Mortgage Foreclosure
         Negligent Infliction of                       Quiet Title                                               harassment)
                Emotional Distress                     Other Real Property (not eminent                     Mechanics Lien
         Other PI/PD/WD                                domain, landlord/tenant or                           Other Commercial Complaint
Non-PUPDMID (Other) Tort                               foreclosure)                                              Case (non-tortMon-complex)
                                                                                                            Other Civil Complaint
    Business Tort/Unfair Business               Unlawful Detainer
       Practice (07)                                                                                            (non-tort/non-complex)
                                                   Commercial (31)
    Civil Rights (e.g., discrimination,                                                             Miscellaneous Civil Petition
                                                   Residential (32)                                    Partnership and Corporate
        false arrest) (not civil                   Drugs (38) (if the case involves illegal                 Governance (21)
         harassment) (08)                               drugs, check this item; otherwise,
    Defamation (e.g., slander. libel)                                                                   Other Petition (not specified
                                                        report as Commercial or Residential)               above) (43)
           (13)                                 Judicial Review                                            Civil Harassment
    Fraud (16)                                     Asset Forfeiture (05)
                                                                                                           Workplace Violence
    Intellectual Property (19)                     Petition Re: Arbitration Award (11)
                                                                                                           Elder/Dependent Adult
    Professional Negligence (25)                   Writ of Mandate (02)                                         Abuse
        Legal Malpractice                               Writ—Administrative Mandamus
                                                                                                           Election Contest
        Other Professional Malpractice                  Writ—Mandamus on Limited Court
                                                                                                           Petition for Name Change
             (not medical or legal)                        Case Matter                                     Petition for Relief From Late
     Other Non-PI/PD/WD Tort (35)                       Writ—Other Limited Court Case                           Claim
Employment
                                                           Review                                          Other Civil Petition
    Wrongful Termination (36)                      Other Judicial Review (39)
    Other Employment (15)                               Review of Health Officer Order
                                                        Notice of Appeal—Labor
                                                           Commissioner Appeals
cmcoio rixe‘, July 1 20071                                                                                                                 Page 2 ol 2
                                                    CIVIL CASE COVER SHEET
                   Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 15 of 26
                                                                                                     ATTACHMENT CV-5012
CIVIL LAWSUIT NOTICE
                                                                                          19CV354062
Superior Court of California, County of Santa Clara                      CASE NUMBER:
191 North First St, San Jose, CA 95113

                                    PLEASE READ THIS ENTIRE FORM
PLAINTIFF (the person suing : Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint.
Summons, an Alternative Dispute Resolution (ADR) Information Sheet. and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

   DEFENDANT (The person sued): You must do each of the following to protect your rights:
   1  You must file a written response to the Complaint, using the proper legal form or format, in the Clerk's Office of the
      Court, within 30 days of the date you were served with the Summons and Complaint
   2. You must serve by mail a copy of your written response on the Plaintiffs attorney or on the Plaintiff if Plaintiff has no
      attorney (to "serve by mail" means to have an adult other than yourself mail a copy); and
   3. You must attend the first Case Management Conference.
         Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName2 Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms. free
of charge, from the Self-Help Center at 201 North First Street, San Jose (408-882-2900 x-2926).
     •   State Rules and Judicial Council Forms: www.courtinfo.ca.00v/forms and www.courtinfo.ca.cloWrules
     •   Local Rules and Forms: http:llwww.sccsuperiorcourt.orq/civil/ruleltoc.htm
CASE MANAGEMENT CONFERENCE (CMG): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) M least 15 calendar days before the CMC.
          You or your attorney must appear at the CMC. You may ask to appear by telephone - see Local Civil Rule 8.

                                                  Pierce, Mark H
    Your Case Management Judge is:                                                       Department:         2

    The 1°' CMC is scheduled for: (Completed by Clerk of Court)
                                Date: 12/10/2019           Time:    3:45pm              in Department:      2
    The next CMC is scheduled for: (Completed by party if the 1s' CMC was continued or has passed)
                                Date:                      Time:                        in Department:


ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court's website at www.sccsuueriorcourtorwcivil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.




CV-5012 REV 06/01/16                               CIVIL LAWSUIT NOTICE                                                   Page 1 of 1
Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 16 of 26




                 EXHIBIT B
        Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 17 of 26



 1   MARCOS D. SASSO (SBN 228905)
     sassom@ballardspahr.com
 2   BALLARD SPAHR LLP
     2029 Century Park East, Suite 800
 3   Los Angeles, CA 90067-2909
     Telephone: 424.204.4400
 4   Facsimile: 424.204.4350

 5 Attorneys for Defendant
      CITIBANK, N.A.
 6

 7
 8                      SUPERIOR COURT OF THE STATE OF CALIFORNIA

 9                                COUNTY OF SANTA CLARA

10

ii   LINDA WET,                                  Case No. 19CV354062

12                Plaintiff,                     ANSWER AND AFFIRMATIVE
                                                 DEFENSES OF DEFENDANT
13         V.
                                                 CITIBANK, N.A.

14   CITIBANK, N.A.,
15                Defendants.
16

17

18

19

20

21

22
23

24

25

26

27
28

                  ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT CITIBANK, NA.
         Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 18 of 26



 1           Defendant Citibank, N.A., (“Citibank”), through its undersigned counsel, hereby answers
 2   the complaint filed by plaintiff Linda Wei (“Plaintiff’) (the “Complaint”), as follows:

                                             GENERAL DENIAL
 4           Pursuant to California Code of Civil Procedure Section 431.30(d), Citibank denies,
 5   generally and specifically, in the conjunctive and disjunctive, each and every cause of action and
 6   allegation contained within the Complaint, and the Complaint as a whole, and further denies that
 7   the relief requested by Plaintiff is appropriate and/or that damages were sustained, or that
 8   Citibank’s conduct was objectionable or unreasonable, or that Citibank was negligent in any way.
 9   Citibank further denies that by reason of any act, fault, carelessness or omission on its part,
10   Plaintiff has been injured, damaged or harmed in any way or in any amount whatsoever, or at all,

     by reason of any acts or omissions of Citibank.
12           Without admitting any allegations contained in the Complaint, Citibank asserts the
13   following separate affirmative defenses to the Complaint. By alleging the affirmative defenses set
14   forth below, Citibank does not agree or concede that it bears the burden of proof or the burden of
15   persuasion on any of these issues.
16                                   FIRST AFFIRMATIVE DEFENSE
17                                         Failure To State A Claim
18                                         (To All Causes Of Action)
19           1.     The Complaint, and each claim and cause of action alleged therein, fails to state
20   facts sufficient to constitute a cause of action against Citibank.
21                                 SECOND AFFIRMATIVE DEFENSE
22                                         Agreement To Arbitrate
23                                         (To All Causes Of Action)
24          2.      The Complaint, and each purported claim alleged therein, is barred, in whole or in
25   part, because the credit card agreement governing Plaintiffs Citibank credit card account(s)
26   contains a valid and binding arbitration agreement that authorizes either party to elect arbitration
27

28

                   ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT CITIBANK, N.A.
             Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 19 of 26



     1   of any claims pertaining to the account(s). Citibank expressly reserves, and does not waive, its

     2   right to arbitrate under the parties’ agreement.

     3                                  THIRD AFFIRMATIVE DEFENSE

     4                                          Statute Of Limitations

     5                                        (To All Causes Of Action)

     6           3.      The Complaint, and each cause of action therein, is barred, in whole or in part, by

     7   the applicable statutes of limitation, including, but not limited to, California Civil Code section

     8   1788.30(f), Civil Code section 1798.97, and 28 U.S.C.    § 1658.
     9                                 FOURTH AFFIRMATIVE DEFENSE

    10                                                 Estoppel

    11                                        (To All Causes Of Action)

4   12           4.      The Complaint, and each claim and cause of action alleged therein, is barred by the

    13   conduct, actions and inactions of Plaintiff, which amount to and constitute an estoppel of the

    14   causes of action and any relief sought thereby.

    15                                  FIFTH AFFIRMATIVE DEFENSE

    16                                                  Laches

    17                                        (To All Causes Of Action)

    18           5.     Plaintiff has unreasonably delayed taking action in connection with the alleged

    19   claims, causing substantial prejudice to Citibank, and such claims therefore are barred pursuant to

    20   the doctrine of laches.

    21                                  SIXTH AFFIRMATIVE DEFENSE

    22                                                  Waiver

    23                                        (To All Causes Of Action)

    24          6.      The Complaint, and each claim and cause of action alleged therein, is barred by the

    25   conduct, action and inactions of Plaintiff, which amount to and constitute a waiver of any right or

    26   rights Plaintiff may or might have in relation to the matters alleged in the Complaint.

    27

    28
                                                            2
                       ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT CITIBANK, N.A.
         Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 20 of 26



 1                                 SEVENTH AFFIRMATIVE DEFENSE

 2                                               Unclean Hands

 3                                         (To All Causes Of Action)

 4           7.      The Complaint, and each claim and cause of action alleged therein, is barred, in

 5   whole or in part, on the grounds that Plaintiff may obtain no relief under the Complaint by reason

 6   of the doctrine of unclean hands.

 7                                  EIGHTH AFFIRMATIVE DEFENSE

 8                                            Failure To Mitigate

 9                                         (To All Causes Of Action)

10           8.      Although Citibank denies that Plaintiff has suffered any loss, to the extent that loss

11   has been suffered, Plaintiff has failed to mitigate that loss.

12                                   NINTH AFFIRMATIVE DEFENSE

13                                                  Ratification

14                                         (To All Causes Of Action)

15           9.     The Complaint, and each claim and cause of action alleged therein, is barred by the

16   conduct, actions and inactions of Plaintiff under the doctrine of ratification.

17                                  TENTH AFFIRMATIVE DEFENSE

18                                    Independent/Intervening Conduct

19                                         (To All Causes Of Action)

20           10.    To the extent that Plaintiff has suffered any damage, injury and/or harm as a result

21   of the matters alleged in the Complaint, which Citibank denies, any damage, injury and/or harm

22   sustained by Plaintiff was the direct and proximate result of the independent, intervening,

23   negligent, criminal and/or unlawful conduct of independent third parties or their agents, and not

24   any act or omission on the part of Citibank.

25
26

27

28
                                                        3
                   ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT CITIBANK, NA.
         Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 21 of 26



 1                                ELEVENTH AFFIRMATIVE DEFENSE

 2                                             Discharge Of Duty

 3                                        (To All Causes Of Action)

 4           11.     Citibank alleges that it has appropriately, completely and fully performed and

 5   discharged any and all obligations and legal duties, if any, arising out of the matters alleged in the

 6   Complaint.

 7                                TWELFTH AFFIRMATIVE DEFENSE

 8                                        Adequate Legal Remedy

 9                                          (To All Causes of Action)

10           12.     Each claim and cause of action in the Complaint that alleges a request for

11   injunctive and equitable relief is barred because Plaintiff has an adequate legal remedy.

12                              THIRTEENTH AFFIRMATIVE DEFENSE

13                                                Preemption

14                                        (To All Causes of Action)

15           13.    The Complaint is barred, in whole or in part, on the grounds that any state law

16   claims are preempted by federal law.

17                             FOURTEENTH AFFIRMATIVE DEFENSE

18                            Good Faith/Reasonable Commercial Standards

19                                        (To All Causes Of Action)

20           14.    With respect to the matters alleged in the Complaint, Citibank at all times acted in

21   good faith and in accordance with reasonable commercial standards, thus precluding any recovery

22   by Plaintiff against Citibank.

23                               FIFTEENTH AFFIRMATIVE DEFENSE

24                                              Choice Of Law

25                                        (To All Causes Of Action)

26           15.    The Complaint is barred, in whole or in part, to the extent it is based on law other

27   than the governing law contained in the parties’ credit card agreement.

28
                                                      4
                   ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT CITIBANK, N.A.
         Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 22 of 26



 1                                 SIXTEENTH AFFIRMATIVE DEFENSE

 2                                           Contributory Negligence

 3                                           (To All Causes Of Action)

 4           16.     Citibank alleges that, if Plaintiff sustained any loss as a result of the matters alleged

 5   in the Complaint, such loss, if any, was caused and contributed to by the conduct of Plaintiff, and

 6   such conduct on her part constitutes a bar to any recovery or, in the alternative, recovery, if any,

 7   should be reduced in proportion to the extent such conduct was a cause of her loss, if any.

 8                             SEVENTEENTH AFFIRMATIVE DEFENSE

 9                                                     Setoff

10                                           (To All Causes Of Action)

ii           17.     The claims alleged by Plaintiff are subject to a setoff and/or recoupment for

12   amounts owed by Plaintiff on her Citibank credit card account(s).

13                                 EIGHTEENTH AFFIRMATIVE DEFENSE

14                                                    Consent

15           18.     Plaintiff is barred, in whole or in part, from maintaining the alleged claims to the

16   extent Plaintiff provided “prior express consent” within the meaning of the Telephone Consumer

17   Protection Act, 47 U.S.C.     § 227, et seq. (“TCPA”), for all calls allegedly placed by Citibank.
18                                 NINETEENTH AFFIRMATIVE DEFENSE

19                                               Lack of Standing

20           19.    The Complaint, and each claim and cause of action set forth therein, is barred, in

21   whole or in part, because Plaintiff suffered no injury, actual damages, or concrete and/or

22   particularized injury-in-fact, as a result of any act or practice of Citibank and, therefore, lacks

23   standing to assert a claim.

24                                 TWENTIETH AFFIRMATIVE DEFENSE

25                                                 Due Process

26          20.     The imposition of liability and/or statutory damages of up to $1,500 per call under

27   the TCPA would violate provisions of the United States Constitution, including the Due Process

28
                                                        5
                   ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT CITIBANK, NA.
         Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 23 of 26



 1   Clause, on the grounds, among others, that the recovery of statutory damages of up to $1,500 per

 2   call would be wholly disproportionate to the offense and unreasonable.

 3                            TWENTY-FIRST AFFIRMATIVE DEFENSE

 4                                         Not Knowing or Willful

 5          21.     Plaintiff is precluded from any recovery for a willful and knowing violation of the

 6   TCPA because any such violation (which Citibank denies occurred) would not have been willful

 7   or knowing.

 8                          TWENTY-SECOND AFFIRMATIVE DEFENSE

 9                               Unintentional Violation/Bona Fide Error

10          22.     The claims of Plaintiff are barred, in whole or in part, because any alleged wrongful

11   conduct on the part of Defendants, which is assumed only for the purpose of this affirmative

12   defense, was unintentional and resulted from a bona fide error notwithstanding the maintenance of

13   procedures reasonably adapted to avoid any such error. See Cal. Civ. Code § 1788.30(e).

14                           TWENTY-THIRD AFFIRMATIVE DEFENSE

15                                          Intentional Violation

16          23.     The Complaint is barred, in whole or in part, to the extent Plaintiff based on

17   information discovered during the exchange of information and/or documents, intentionally

18   violated any provisions of California’s Rosenthal Fair Debt Collection Practices Act, Cal. Civ.

19   Code sections 1788-1788.30, which precludes any claims based upon the Rosenthal Act as set

20   forth in California Civil Code section 1788.30(g).

21
                            TWENTY-FOURTH AFFIRMATIVE DEFENSE

                                      Limit On Application Of Claim
23
                                         (To Third Cause of Action)
24
            24.     The Complaint is barred, in whole or in part, to the extent that the transaction at
25
     issue is subject to Civil Code section 1747.10.
26

27

28
                                                       6
                   ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT CITIBANK, NA.
              Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 24 of 26



       1                          TWENTY-FIFTH AFFIRMATIVE DEFENSE

       2                          Reservation Of Right To Assert Other Defenses

       3                                      (To All Causes Of Action)

       4          25.    Citibank expressly reserves the right to assert such other and further affirmative

       5   defenses as may be appropriate.

       6   WHEREFORE, Citibank prays for judgment as follows:
       7
                  1.     That Plaintiff take nothing by the Complaint;
       8
                  2.     That the Complaint be dismissed with prejudice;
       9
                  3.     That Citibank recover its attorneys’ fees and costs herein; and
      10
                  4.     For such other and further relief as the Court deems just and proper.
©
      11
C-)
           DATED: October 10, 2019                                          SPAHR LLP
      12
0J)


      13
-j
©
                                                               By:
©
00
      14                                                                       D. Sasso
0
      15                                                       Attorneys for Defendant
                                                                CITIBANK, N.A.
C-)   16
©
      17

      18

      19

      20

      21

      22

      23

      24

      25
      26

      27

      28
                                                          7
                        ANSWER AND AFFIRMATIVE DEFENSES OF DEFENDANT CITIBANK, N.A.
         Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 25 of 26



 1                                         PROOF OF SERVICE

 2          I am a resident of the State of California, over the age of eighteen years, and not a party
     to the within action. My business address is BALLARD SPAHR LLP, 2029 Century Park
 3   East, Suite 800, Los Angeles, CA 90067-2909.

 4          On October 10, 2019, I served the document(s) entitled: ANSWER AND
     AFFIRMATIVE DEFENSES OF DEFENDANT CITIBANK, N.A. on the interested
 5   parties in this action by placing a true and correct copy of the document thereof
     enclosed in a sealed envelope as follows:
 6
     Todd M. Friedman                                     Attorneysfor Plaintiff Linda Wei
 7   Adrian R. Bacon
     Law Offices of Todd M. Friedman, P.C.
 8   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 9   Telephone: (323) 306-4234
     Facsimile: (866-633-0228
10   Email: tfriedman@toddflaw.com
     Email: abacon@toddflaw.com
11
12
             I      BY MAIL: by placing the document(s) listed above in a sealed envelope with
13   California addressed as set forth below. I am readily familiar with the firm’s practice of collection
     and processing correspondence for mailing. Under that practice it would be deposited with the
14   U.S. Postal Service on that same day with postage thereon fully prepaid in the ordinary course of
     business. I am aware that on motion of the party served, service is presumed invalid if postal
15   cancellation date or postage meter date is more than one day after date of deposit for mailing in
     affidavit.
16
            El      BY OVERNIGHT MAIL: by causing document(s) to be picked up by an
17   overnight delivery service company for delivery to the addressee(s) on the next business day.

18           El    BY FACSIMILE: by transmitting via facsimile the document(s) listed above to
     the fax number(s) set forth below on this date before 5:00 p.m.
19
             El      BY HAND: by personally delivering the document(s) listed above to the person(s)
20   at the address(es) set forth below.

21         El      BY PERSONAL DELIVERY: by causing personal delivery by First Legal
     Network of the document(s) listed above to the person(s) at the address(es) set forth below.
22
            El      BY E-MAIL: by attaching an electronic copy of the document(s) listed above to
23   the e-mail address listed below.

24          I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
25
            Executed on October 10, 2019, at Los Angeles, Calif        ia.



28


                                             PROOF OF SERVICE
         Case 5:19-cv-06523-EJD Document 1 Filed 10/10/19 Page 26 of 26




 1                                         PROOF OF SERVICE

 2           I am a resident of the State of California, over the age of eighteen years, and not a party to
     the within action. My business address is BALLARD SPAHR LLP, 2029 Century Park East,
 3   Suite 800, Los Angeles, CA 90067-2909. On October 10, 2019, I served the within documents:

 4               NOTICE OF REMOVAL AND CERTIFICATION OF INTERESTED
                                ENTITIES OR PERSONS
 5
     El       BY FAX: by transmitting via facsimile the document(s) listed above to the fax number(s)
 6   set forth below on this date before 5:00 p.m.

 7   El     BY HAND: by personally delivering the document(s) listed above to the person(s) at the
     address(es) set forth below.
 8
     Il     BY MAIL: by placing the document(s) listed above in a sealed envelope with postage
 9   thereon fully prepaid, in the United States mail at Los Angeles, California addressed as set forth
     below.
i0
     El     BY E-MAIL: by attaching an electronic copy of the document(s) listed above to the e
11   mail address listed below.

12   El      BY OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
     delivery service company for delivery to the addressee(s) on the next business day.
13
     El     BY PERSONAL DELIVERY: by causing personal delivery by FIRST LEGAL, INC. of
14   the document(s) listed above to the person(s) at the address(es) set forth below.

15      Todd M. Friedman                               Attorneysfor Plaintff Linda Wei
        Adrian R. Bacon
16      Law Offices of Todd M. Friedman, P.C.
        21550 Oxnard St., Suite 780
17      Woodland Hills, CA 91367
        Telephone: (323) 306-4234
18      Facsimile: (866-633-0228
        Email: tfriedman@toddflaw.com
19      Email: abacon@toddflaw. corn
20

21
             I am readily familiar with the firm’s practice of collection and processing correspondence
     for mailing. Under that practice it would be deposited with the U.S. Postal Service on that same
22
     day with postage thereon fully prepaid in the ordinary course of business. I am aware that on
     motion of the party served, service is presumed invalid if postal cancellation date or postage meter
23
     date is more than one day after date of deposit for mailing in affidavit.
24
             I declare that I am employed in the office of a member of the bar of this Court at whose
     direction the service was made.
25
            Executed on October 10, 2019 at Los
26

27
28


                                              PROOF OF SERVICE
